DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Chien-hung Yu on 6/16/2022.

The application has been amended as follows: 

CLAIMS
	Claims 2 and 12 have amended as follows.
2. (Currently amended) The dual sensor imaging system according to claim 1, wherein the processor:
cuts each of the plurality of color images and each of the plurality of IR images into a plurality of blocks, and calculates an average pixel value of all pixels in each of the plurality of blocks; and 
calculate a difference between [[the]] average pixel values of the corresponding blocks 

12. (Currently amended) The calibration method according to claim 11, wherein the step of calculating the difference between the brightness of the color image and the brightness of the IR image comprises:
cutting each of the plurality of color images and each of the plurality of IR images into a plurality of blocks, and calculating an average pixel value of all pixels within each of the plurality of blocks; and 
calculating a difference between [[the]] average pixel values of the corresponding blocks 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of the record fails to show or fairly suggest a dual sensor imaging system, comprising:
calculate a plurality of color image parameters of a color image of the plurality of color images captured under each of the plurality of capturing conditions and a plurality of IR image parameters of an IR image of the plurality of IR images captured under each of the plurality of capturing conditions to be used to calculate a difference between a brightness of the color image and a brightness of the IR image; and 
determine an exposure setting suitable for the at least one color sensor and the at least one IR sensor according to the calculated difference, in combination with other claim limitations.

Claims 2-10 are allowed as being dependent from claim 1.

Claim 11 is a method claim corresponds to apparatus claim 1; therefore, claim 11 is allowed for the reasons given in claim 1.

Claims 12-20 are allowed as being dependent from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        6/16/2022